COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of L.L.B., A Child

Appellate case number:      01-17-00848-CV

Trial court case number:    2015-42910

Trial court:                308th District Court of Harris County

       On October 31, 2017, appointed counsel for appellant, D.L.M., filed a notice of
appeal from the October 11, 2017 final decree of termination in this parental termination
appeal. See TEX. R. APP. P. 26.1(a). One of the court reporters filed an information sheet
in this Court on November 7, 2017, stating that the reporter’s record had not been
requested or paid for by the appellant, who was not appealing as indigent. After the
clerk’s record was filed on November 8, 2017, the Clerk of this Court’s November 14,
2017 notice had requested a supplemental clerk’s record be filed by the district clerk
containing the appellant’s request for appointment of appellate counsel and the trial
court’s order appointing Lana Shadwick as counsel for appellant.

       Under the Texas Family Code, the trial court is responsible for appointing counsel
to represent an indigent parent, like D.L.M., in a parental termination suit, after
determining that the parent is indigent, and appointed counsel is to remain as counsel for
the duration of the suit and for any subsequent appeal, unless permitted to withdraw. See
TEX. FAM. CODE ANN. § 107.013(a)(1), (d), (e) (West 2016); see also TEX. FAM. CODE
ANN. § 107.016(2) (West 2016) (stating that, once appointed, attorney must continue to
represent indigent parent until suit is dismissed, appeals are exhausted or waived, or
attorney is relieved of his duties or replaced by trial court after finding of good cause).

       On November 21, 2017, a supplemental clerk’s record was filed in this Court
containing, among other documents, the November 1, 2016 request for appointment of
appellate counsel, filed by Morgan Rivera-Hybner, appointed as attorney ad litem for
appellant, D.L.M., on February 10, 2016, and the trial court’s order appointing Lana
Shadwick as counsel for appellant, signed on November 8, 2016. Thus, appellant,
D.L.M., is presumed to remain indigent on appeal and Lana Shadwick continues to
remain as the appointed counsel. Accordingly, the Court sua sponte directs the Clerk of
this Court to mark the appellant, D.L.M., indigent in this Court’s records and allowed to
proceed without advance payment for purposes of the filing, clerk’s, and reporter’s record
fees.

       In addition, the notice of appeal in this parental termination case was timely filed
on October 31, 2017, for the October 11, 2017 final decree, setting the 180-day
compliance deadline for April 27, 2018. See TEX. ST. JUD. ADMIN. R. 6.2(a) (West
2016); TEX. R. APP. P. 26.1(b). However, the supplemental clerk’s record also included
an amended final decree for termination, signed on November 8, 2017, as requested by
appellant. This Court must treat the notice of appeal as filed from the subsequent order
or judgment. See TEX. R. APP. P. 27.3. Accordingly, the Clerk of this Court is directed
to mark in this Court’s records the amended decree as signed on November 8, 2017, the
notice of appeal as filed on November 8, 2017, after the amended decree, and to change
the compliance response deadline from April 27, 2018, to May 7, 2018. See id. 27.1(a).


       Finally, the Clerk of this Court’s November 21, 2017 notice granted, in part, the
court reporter’s extension request to file the reporter’s record until December 1, 2017.
Appellant’s brief shall be filed within twenty days of the filing of the reporter’s record.
See TEX. R. APP. P. 38.6(a)(2).



       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                  Acting individually       Acting for the Court
Date: November 28, 2017